DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Claims 9, 12-15, 22 have been cancelled.  Claims 1-8, 10-11, 16-21, 23 are pending.  Claims 1, 11, 16 have been amended.  Claims 1-8, 10-11, 16-21, 23 are examined herein.
Applicant’s amendments have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.  
With regard to the 103 obviousness rejection of the last Office Action, Applicant’s arguments have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and modified below as a result of the new claim amendments.
The following new rejections will also apply.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 10-11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1 recites the broad recitation “heavy metal exposure,” in general, and the claim also recites “excess amount of one or more gadolinium, lead, tin, yttrium, scandium, or cadmium,” which is the narrower statement of the range/limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3 recite a subject that has been exposed to or results in decorporating, clearing, or reducing the amount of one or more actinides and/or lanthanides, or a mixture thereof”.  However, claim 1 from which claims 2-3 depend from recites a much smaller scope of “gadolinium, lead, tin, yttrium, scandium, or cadmium.” 



Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the same list of metals (gadolinium, lead, yttrium, scandium, cadmium, and tin), which is the same list recited in independent claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durbin-Heavey et al. (WO 2010/129962 A2, of record).
	Durbin-Heavey et al. teach a method for treating a subject in need of such treatment comprising administering one or more pharmaceutical compositions .





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin-Heavey et al. (WO 2010/129962 A2, of record) in view of Sam et al. (Journal of Vascular Surgery, 2003, vol. 38, issue 2, pp. 313-318, of record).
The instant claims are directed to a method of treating a subject for a heavy metal exposure, or a method for the prophylactic treatment of a subject for exposure to a heavy metal, or a method of administering 3,4,3-LI-1,2-HOPO to a subject prior to or after administering a MRI contrast agent. 
Durbin-Heavey et al. teach as discussed above, however, fail to disclose the specific heavy metal and MRI contrast agent, gadolinium (Gd).  
	Sam et al. teach gadolinium has been used increasingly as a contrast agent for MRA or DSA in patients undergoing vascular surgery who are considered at high risk 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the specific heavy metal and MRI contrast agent, gadolinium, as taught by Sam et al., for the heavy metal to be treated in a subject in need thereof by administering the 3,4,3-LI-1,2-HOPO chelating agent, as taught by Durbin-Heavey et al.
A person of ordinary skill in the art would have been motivated to select gadolinium because Sam et al. teach that gadolinium is administered to subjects that have severely impaired kidney function as a contrast agent for MRA or DSA, and that prophylactic measures should be taken to reduce the risk for.  Further, Durbin-Heavey et al. teach that the 1,2-HOPO chelating agent should be administered to the subject in need of treatment because the subject is to be exposed, has been exposed or is continuously exposed to one or more actinide and/or lanthanide or a mixture thereof to decorporate, clear or reduce the amount of actinide and/or lanthanide or both from a subject, or/and an organ, soft tissue and/or skeleton of a subject. Therefore, one skilled in the art would reasonably expect that 3,4,3-LI-1,2-HOPO chelating agent of Durbin-Heavey et al. would decorporate, clear or reduce the amount of gadolinium in the subject to reduce the possibility of nephrotoxicity in high risk patients.  
Response to Arguments
The Abergel Declaration under 37 CFR 1.132 filed 11/23/2020 is insufficient to overcome the rejection of claims 1-8, 10-11, 16-23 based upon Durbin-Heavey et al. (WO 2010/129962 A2, of record) in view of Sam et al. (Journal of Vascular Surgery, 2003, vol. 38, issue 2, pp. 313-318, of record) as set forth in the last Office action.
	The declaration argues unexpected superior results when using 1,2-HOPO alone since 238Pu elimination was remarkably higher as compared to 3,2-HOPO and DTPA.  Specifically, the efficacy of 3,4,3-LI(1,2-HOPO) in Pu elimination was remarkably higher as compared to 5-LIO(Me-3,2-HOPO).  While 5-LIO(Me-3,2-HOPO) resulted in slight Pu elimination of administered within 6 hours prior to Pu challenge, the efficacy of Pu elimination by 3,4,3-LI(1,2-HOPO) was remarkably higher and observed even with treatments as early as 48 hours before Pu challenge.  Thus, the results are higher and have a longer period of effectiveness.
	This is not persuasive because the data is not commensurate with the scope of the claims.  The declaration shows data for a single heavy metal (Pu), however this metal is not recited in claims 1-8, 10, 16-23.  In other words, the data does not support the scope of the claimed heavy metals (gadolinium, lead, tin, yttrium, scandium, or cadmium).  Applicant is reminded that only claim 11 reads on Pu, which is also rejected in a 102 anticipatory rejection.
	Regardless, as it pertains to claim 11 in the obviousness rejection, the showing of 6 hrs vs 48 hrs does not rise to the level of unexpected results.  Rather, this is attributed to the differences in chelating properties between 3,4,3-LI(1,2-HOPO) and 5-LIO(Me-3,2-HOPO).  Unexpected results cannot be determined based on a recitation of 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness.  See MPEP 716.02 (e). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627